DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25, 33, 34 and  43 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weil (1,283,384). Weil discloses, in fig. 1,
Re-claims 21 and 43, a flash suppressor 27 (preventing spilling and surging)  for use in an opening of a fuel container 1 when the container is overturned (see page 2,lines 10-11), the flash suppressor comprising: an annular rim ; a bottom wall; and a sidewall extending downwardly from the annular rim to the bottom wall, wherein the sidewall defines a plurality of perforations  (or capillary passages)  including perforations adjacent the annular rim; wherein: the flash suppressor is at least 10 percent open; and 
the flash suppressor is configured such that, when the flash suppressor is positioned proximate to the opening of the fuel container and a liquid fuel is dispensed from the container through the plurality of perforations and poured into the opening and the flash suppressor is no longer submerged in the liquid fuel, a quantity of the liquid fuel is retained by the plurality of perforations, the quantity of the liquid fuel being sufficient to provide a fuel-air mixture proximate to the opening of the fuel container that is too rich to support combustion (flame arresting) within the flash suppressor (due to a capillary attraction  between the liquid and the wall through the capillary perforations); therefore, the combustion ( flame arresting) within the flash suppressor is prevented because there is not enough air to support combustion within the flash suppressor when the flash suppressor is no longer submerged in the liquid fuel.
Re-claim 22, wherein the bottom wall defines a plurality of perforations.
Re-claim 23, wherein the sidewall comprises perforated regions and non-perforated regions.
Re-claim 24, wherein the sidewall is generally cylindrical. 
Re-claim 25, wherein the sidewall is tapered inwardly from the rim to the bottom wall.
Re-claim 31, wherein the flash suppressor is configured to receive a fuel pump nozzle inserted though the opening.
Re-claim 33, wherein the quantity of the liquid fuel retained by the plurality of perforations prevents combustion by causing the environment in the flash suppressor to be too rich in fuel to support combustion.
Re-claim 34, wherein the retained quantity of the liquid fuel is held in the perforations by intermolecular forces between the flash suppressor and the fuel (capillary attraction).

Claims 21-25, 31, 33, 34 and  43 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Flider  (3,927,797). Flider discloses, in figs. 1, 
Re-claims 21 and 43, a flash suppressor 27 (preventing spilling)  for use in an opening of a fuel container 1 when the container is overturned (see page 1,lines 64-65), the flash suppressor comprising: an annular rim 32; a bottom wall; and a sidewall extending downwardly from the annular rim to the bottom wall, wherein the sidewall defines a plurality of perforations 28 (or capillary passages)  including perforations adjacent the annular rim; wherein: the flash suppressor is at least 10 percent open; and 
the flash suppressor is configured such that, when the flash suppressor is positioned proximate to the opening of the fuel container and a liquid fuel is dispensed from the container through the plurality of perforations and poured into the opening and the flash suppressor is no longer submerged in the liquid fuel, a quantity of the liquid fuel is retained by the plurality of perforations, the quantity of the liquid fuel being sufficient to provide a fuel-air mixture proximate to the opening of the fuel container that is too rich to support combustion within the flash suppressor (due to a capillary attraction  between the liquid and the wall through the capillary perforations 28); therefore, the combustion within the flash suppressor is prevented because there is not enough air to support combustion within the flash suppressor when the flash suppressor is no longer submerged in the liquid fuel.
Re-claim 22, wherein the bottom wall defines a plurality of perforations.
Re-claim 23, wherein the sidewall comprises perforated regions and non-perforated regions.
Re-claim 24, wherein the sidewall is generally cylindrical. 
Re-claim 25, wherein the sidewall is tapered inwardly from the rim to the bottom wall.
Re-claim 33, wherein the quantity of the liquid fuel retained by the plurality of perforations prevents combustion by causing the environment in the flash suppressor to be too rich in fuel to support combustion.
Re-claim 34, wherein the retained quantity of the liquid fuel is held in the perforations by intermolecular forces between the flash suppressor and the fuel (capillary attraction).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Flider  (3,927,797) in view of Rama, Jr. (5,505,849).
Flider lacks to disclose the wherein the flash suppressor is comprised of a synthetic resin material.
Rama, Jr. discloses, in figs. 1 and 3, a filter, which can have a  function of a flash suppressor for a fuel tank, can be made from plastic or synthetic resin material (see col. 2, lines 65-67).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in in view of Rama, to modify the invention of Flider with wherein the flash suppressor is comprised of a synthetic resin material as an obvious matter of design choice of a mesh material.

Claims 29, 30, 32, 35-40 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Weil or Flider
Although Weil or Flider . lack to disclose the flash suppressor comprising the flow rate, the perforation fuel retaining , the length, the internal volume, the open area and the total numbers of the perforations as claimed, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the invention of Weil and Flider with the flash suppressor comprising the flow rate, the perforation fuel retaining , the length, the internal volume, the open area and the total numbers of the perforations as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,792,525. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the application claims.

Claims 21-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,029,132. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the application claims.

Claims 21-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,174,075. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the application claims.
Response to Amendment
The Declaration pursuant to  37 CFR 1.132 filed 08/18/22 is insufficient to overcome the rejection of claims 21-47 based upon US patent 2,275,318 to Rasmussen  because the Rasmussen is not used in the office action to reject  claims 21-47.
Response to Arguments
Applicant’s arguments with respect to claim 21-47 have been considered but are moot in view of the new ground of rejections as alleged above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        September 22, 2022